 THE LYNN PACIFIC CORP.The Lynn Pacific CorporationandLine Drivers LocalUnionNo. 468,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America and The Lynn Pacific CorporationEmployees'Committee,Party to the Contract. Case20-CA-5787December31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 2, 1970, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filedlimited exceptions and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, The Lynn Pacific Corporation, UnionCity, California, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Insert the following as paragraph 1(e) of theRecommended Order, and reletter the followingparagraphs accordingly:"(e)Giving effect to, performing, or in any wayenforcing its contract, or any modifications, exten-sions, or renewals thereof, or any other contract,agreement, arrangement, or understanding enteredinto with Lynn Drivers Association, or any successor,relating to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of589employment; provided, however, that nothing in thisDecision shall be construed to require the Respondentto vary or abandon anywages,hours, seniority, orother substantive feature of itsrelationswith itsemployees which the Respondent has established inthe performance of said contract, or to prejudice theassertion by employees of any rights they may havethereunder."2.Substitute the following as paragraph 2(a):"(a)Offer to Ron Gewecke, Floyd Alexander,Lonnie Hadden, and John Freitas immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, andmake them whole for any loss of pay they may havesuffered by reason of the discrimination against them,in the manner set forth in the section of this Decisionentitled `The Remedy.' "3.In footnote 24 of the Trial Examiner's Decisionsubstitute "20" for "10" days.4.Substitute the attached notice for the TrialExaminer's notice.These findings are based,in part, upon credibility determinations ofthe Trial Examiner to which the Respondent has constructively exceptedAfter careful review of the record, we conclude that these credibilityfindings arenot contraryto the clear preponderance of all the relevantevidenceAccordingly,we find no basis for disturbing these findingsStandardDry Wall Products,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A.3)APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT discourage membership in LineDriversLocalUnionNo. 468,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers of America, or any otherlabororganization, by discharging employees ordemoting or reducing the pay of employees, ormodifying the seniority list because of theiractivities on behalf of theUnion, or bydiscrimi-nating against employees in any other manner inregard to hire or tenure of employment or anyterms or conditions of employment,or by recog-nizing the Lynn Pacific Drivers Association.WE WILLNOT threaten employees with loss ofemployment or benefits because of their supportof the Union or any other labor organization.WE WILL NOTpromise benefits or give benefitsto employees because of their refusal to supportthe Union or any other labor organization.WE WILL NOTinterrogate our employees withrespect to their union activities or the unionactivities of other employees.WE WILLNOT enforce or give effect to our187 NLRB No. 66 590DECISIONS OF NATIONALLABOR RELATIONS BOARDcollective-bargaining agreement with Lynn Driv-ersAssociation or to any extension, renewal,modification, or supplement thereof, or to anysuperseding agreement, but we are not required tovary or abandon any wages, hours, seniority, orother substantive features established in theperformance of the contract, and our employeesmay still assert any rights they may have under thecontract.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in their rights toself-organization or collective bargaining.WE WILL offer Ron Gewecke, Floyd Alexander,Lonnie Hadden, and John Freitas immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions without prejudice to their seniority orother rights and privileges, and WE WILL makethem whole for any loss of pay they may havesuffered by reason of the discrimination againstthem.WE HEREBY withdraw recognition from theLynn Pacific Drivers Association.THE LYNN PACIFICCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 450 Golden Gate Avenue, Box 36047, SanFrancisco,California94102,Telephone 415-556-5017.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: This case washeard in San Francisco, California, on April 14 and 15,1970.1 The complaint alleges various acts of restraint andinterference on the part of Respondent together with theIThe initial charge was filed on October 13, 1969, and an amendedcharge wasfiledon December 8, 1969 The complaint was issued onalleged discriminatory discharge of four employees undervarying circumstances, all in violation of the NationalLabor Relations Act, as amended, herein the Act.Upon the entire record in the case and the briefs filed bythe parties, and my observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THEJURISDICTION OF THE BOARDLynn Pacific Corporation, herein Respondent, a Califor-nia corporation with a place of business in Union City,California, is, and at all times material has been, engaged inthe manufacture, warehousing, and sale of school supplies.Respondent annually transports from Washington andOregon into the State of Calforma products valued inexcess of $50,000 per year. Respondent is, and at all timesmaterialhereinhasbeen,an employer engaged incommerce and in operations affecting commerce within themeaning of the Act.II.THE LABORORGANIZATIONS INVOLVEDLineDriversLocalUnion No. 468, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein the Union, or Teamsters Union,is a labor organization within the meaning of the Act.The Lynn Pacific Drivers Association is, and at all timesmaterial herein has been, a labor organization within themeaning of the Act.III.THE UNFAIR LABOR PRACTICESIThe IssuesThere are numerous incidents claimed by the GeneralCounsel to be violations of the Act. Included are acts ofinterferenceand restraint and the discharge of fouremployees, who were truckdrivers for Respondent. Theprincipal area of dispute concerns the reasons for thetermination of these four men. They were discharged ondifferent dates and allegedly for different reasons.With respect to the alleged unlawful interferences withemployees' rights protected by the Act, a substantialamount of the evidence is undisputed. Included arepromises of benefits, threats of loss of jobs depending onthe outcome of an NLRB election as well as encouragementand assistance in forming the Lynn Pacific DriversAssociation, an employees' association as a rival to theCharging Union.Respondent contends that since the amended charge wasfiledmore than 6 months after the discharge of two of thedrivers, that the question of their discharge is barred by the6-month limitation period in Section 10(b) of the Act. Inopposition to this the General Counsel argues that this is atypical case of a charge relating back, since the initialcharge recited that the Respondent was being accused ofviolating Section 8(a)(3) of the Act, and, further, that theoriginal charge recited that Respondent had modified theDecember 24, 1969 THE LYNN PACIFIC CORP.591seniority system, and this was the device used to terminatethe two men whom Respondent claims are barred fromhaving their claims considered, and consequently theamended charge merely states more definitely the contentsof the initial charge.Respondent also contends that its offer to settle theportions of the case, aside from the ones involving thedischarge of employees, should have been accepted andthat it was prejudicial to Respondent to be refused thisprocedure.The General Counsel was agreeable on thecondition that Respondent would admit the allegations.This Respondent refused to do. Respondent's motion at thehearing to sever the discharge cases was denied on the basisthat the evidence would be parallel to that offered insupport of the remaining allegations of unfair laborpractices. A review of the transcript has confirmed that thesame evidence would have been admissible on thedischarges aswas introduced for the balance of theallegations in the complaint, and that Respondent was notprejudiced by refusal of its offer to settle the balance of thecomplaint. Further, Respondent's contentions that litigat-ing the allegations, aside from the ones involving thedischarges, would entail a burden with respect to extra timein litigation, were not well founded.2.BackgroundLynn Boomershme is the president and majoritystockholder of Respondent corporation. He acts as plantmanager, salesmanager, office manager, and makes mana-gerial decisions. He was also instrumental in developing hisown trucking organization which is the segment ofRespondent's operation mainly involved in this proceeding.Respondent, according to Boomershine, owns two or threepieces of trucking equipment, and all the rest is under a 5-year lease with no termination provisions. The significanceof this, according to Boomershine, is: "Well, once we havecommitted ourselves to go into trucking in the beginning of1967 we were in it until 1972."Respondent's truck fleet operated in the western UnitedStates. The trucks are used to bring raw materials to UnionCity, California, and to deliver the finished products in theform of tablets, notebooks, and similar materials. Boom-ershme, in the course of his testimony, explained thatRespondent's business is very seasonal with the bulk of thebusiness between April and September. The slowest seasonis the winter months of December and January.One of the bases of dissatisfaction of Respondent's2This driver was Lonnie Hadden Prior to the election conducted bythe National Labor Relations Board on May 3, 1969, Boomershine gaveHadden and two other drivers, Alexander and Gewecke, $125 Prior to thisthey had never been advised by Boomershine that they would receive thisamount of money after the winter months when their workweek wasreduced The check stub which accompanied the payment of $125 to thesethreedriverswho were all alleged to have been discharged illegally,contained this entry. "TO MAKE UP FOR PREVIOUS DEDUCTIONSTHANK YOU FOR YOUR HELP"3The president of the Union is no relation to John Freitas, one of thealleged discrimmatees4Unless otherwise indicated, all dates herein are 1969.5Boomershine denied telling any drivers he would go out of businessThis denial is not credited nor is Boomershine's testimony credited where itconflictswith findings based on the testimony of credited witnessesBoomershine's witness chair manner and demeanor, as well as the contentdrivers grew out of an event occurring approximately inJanuary 1969. At this time, Boomershine instituted a systemwhereby the drivers would work reduced hours. Thissystem resulted in at least one of the drivers working a fullweek and receiving a half of a week's pay.2Respondent had two types of drivers, one being the "linedriver" who made the long trips out of town or out of Stateand usually drove diesel trucks. The other type was a "shorthaul" driver or local driver who made local trips. The workof this latter type of driver was harder and paid less,according to Boomershine. At the time of the hearing therewas one driver classified as the local driver on the senioritylist.All four of the alleged discriminatees were line drivers.In February or March 1969, several of the line driversmade their first contact with the Union. The four driversalleged to have been discriminatorily discharged were RonGewecke, Lonnie Hadden, Floyd Alexander, and JohnFreitas.Hadden first contacted the Union and then incompany with Gewecke, Alexander, Freitas, and the localdriver,Don Tracy, met with Al Appelbaum, secretary-treasurer of the Teamsters, and Ernie Freitas, president oftheUnion .3 During this meeting the drivers signed unionauthorization cards. Following thismeeting the unionofficialswere unsuccessful in attempting to speak withBoomershine in person or by telephone. After having lefthisbusiness cardwith Boomershine's secretary whenAppelbaum sought to contact Boomershine by telephone,he would be asked to identify himself by a secretary and,afterso doing, would be informed Boomershine wasunavailable.3.Unlawful Interference; Violations of Section8(a)(1) and (2) of the Act.Driver Gewecke saw Union Secretary-treasurer Appel-baum and Union President Freitas in Respondent's parkinglotinmid-March of 1969.' On the following day,Boomershine called Gewecke into his office and showedhim Union Secretary-treasurer Appelbaum's business card.Boomershine asked Gewecke if "these" (sic) were friends ofhis.Gewecke replied in the negative. Then BoomershinetoldGewecke if he were forced to go into the TeamstersUnion or sign a contract with them, that he couldn't affordtopay the union wages and benefits for everybodyconcerned and would have to sell the equipment and lay offthe drivers. Boomershine also asked Gewecke "who all"had gone to the Union, and Gewecke did not respond.5 OnApril 4, petitions for an election to be conducted by theof his testimony, did not establishhim as a careful or reliable witnessBoomershine testified he had oneline driverat thetime of the hearingon April 15, 1970 Priorto Boomershine's testimony,Respondent's counselat the hearing had offeredGewecke reinstatement upon the condition thathisCalifornialicensewas reinstated It was also mentioned thatconsiderationwas beinggiven tothe unconditional offer of reinstatementto the allegeddiscnminatees,Hadden and Alexander, prior to theclose ofthe hearing.At one point in his testimony,Boomershine claimed he resented Haddenand Alexandernot comingback to work andthen later testifiedhe couldget along well with one line driver. At anotherpoint in histestimonyBoomershmealso statedhe expectedallhisdrivers toremain withRespondent;thathe was disappointed they didn't ask for theirjobs back.These testimonialtwists and turns are magnifiedby his otherstatementthat he wasobligated to be in the trucking businessuntil 1972 because hehad leasedthe equipment with no termination provisions.Much of his(Continued) 592DECISIONS OF NATIONALLABOR RELATIONS BOARDNational LaborRelationsBoard were filed by the Unionand by Respondent. On April 17,a consent-electionagreementwas approved by the Acting Regional Directorof Region20. The election was conducted on May 3, and acertificationof the resultswas issued by the National LaborRelationsBoard on May 12.Prior to the electionBoomershineinterrogated Alexanderand Hadden concerning the Union at approximately thesame timethat Gewecke was asked by Boomershine as towhether he knew Appelbaum. He showed Appelbaum'scard to Alexander and asked him if he knew him or if hewas a friend of his. Alexander told Boomershine he knewAppelbaum but that he wasn't particularly a friend of his.Boomershinealso asked Alexander if he knew who hadgoneto the Union, and Alexander responded that he didnot know everybody who had gone. About the same period,when Mario Gonfiotti6 was present, Boomershine showedLonnie Hadden a union business card for Local 468, andasked him if he knew these guys. Hadden replied that hedid. Boomershine then asked Hadden who contacted theUnion, and Hadden told him that he had done so and allthe drivers had signed pledge cards.? Boomershine repliedtoHadden that he couldn't stand to have the Union inthere, he would sell the trucks, close the place down, andfire all the drivers. Boomershme also asked Hadden whytheywent to the Union. Hadden told him it was forinsurancepurposes and for the way the drivers were beingtreated.Hadden also told Boomershine that Osgood, thetruck dispatcher, was giving them a bad time.Boomershineasked Hadden if it would help if he got a new dispatcher,and Hadden replied that it might.On March 28, Boomershine gave Gewecke, Hadden, andAlexander each a check for $125. The check stub carriedthe notation "TO MAKE UP FOR PREVIOUS DEDUC-TIONS.THANK YOU FOR YOURHELP." In the previouswinter the drivers had not been told they were ever going toreceive any additional money from Boomershine when theywere on a shorter week schedule and in the case of Hadden,at least,had performed work for which they were not paid.After the Regional Director had approved an election onApril 17, scheduled to be held on May 3, Boomershine heldtestimonyismarked by prolixity andinconsistencieswhich often appearedcalculated to create confusion rather than to lend clarity to the subjects athand6There are two memoranda in the record from Boomershine which, atleast for correspondence purposes,place Mario Gonfiotti in the same levelof the hierachy of Respondent as Earl Osgood Osgood was a dispatcheralong with other functions and was a supervisor within the meaning of theAct.Gonfiottiwas concerned, at least in part, with the mechanicalmaintenance of the trucks,and, if not a supervisor,stood at least in aresponsible relationship with Boomershine This relationship of Gonfiottiassumes significance in connection with the discharge of Gewecke allegedlyfor not having a valid California driver's license7RussBrown, the stepson of dispatcher Earl Osgood, had not signed acard and had not attended the meeting with the union representative alongwith the other drivers Boomershine denied Hadden had told him he hadgone to the Union as well as that the drivers had signed pledge cards, andthat he threatened to sell his trucks if the Union came in For the reasonsset forth above, Boomershine's denials are not credited8Osgood was the warehouse superintendent and dispatcher forRespondent in the discussion previously mentioned that Boomershine hadwith Hadden in the parking lot, Osgood was the dispatcher to whomBoomershinereferred when he asked Hadden if it would help if he got ridof the dispatchera breakfast meeting on April 19, for his drivers along with acouple of warehousemen. This was the first and lastbreakfastmeeting held by Respondent. Either at thebreakfast meeting or in Respondent's parking lot after themeeting, the undenied credible evidence establishes thatBoomershine made the following statements to the driversincluding Hadden, Gewecke, Alexander, and Freitas.Boomershine suggested it would be a good idea for thedrivers to form their own organization within the companyinstead of going to the Teamsters Union.At this time he also stated if he were forced to go throughthe Teamsters Union he would have to lay off the drivers,sell the trucks, and send the freight by common carrier.However, if the drivers were to form their ownassociation, Boomershine said there would be no perma-nent layoffs and that a rotation system would be workedout so no one would be permanently out of work.Boomershine also stated to Respondent's drivers that hewas sure he and the drivers could work out a healthinsurance plan.After hearing the above statements of Boomershineabout the adverse effects of having the Teamsters Unionrepresent them and the beneficent prospect of having theirown association, the drivers agreed to write up contractproposals to present to Boomershine.Within a few days, not exceeding seven, the drivers held ameeting in which they discussed and agreed to theformation of an employee association. Ron Gewecke wasappointed spokesman and Lonnie Hadden was appointedalternate spokesman. A list of proposals was formulated forpresentation to Boomershine.On the following day Gewecke presented the proposals toBoomershine who read them and agreed to discuss themwith Earl Osgood.8 At this time Boomershine stated toGewecke that the drivers could probably have a bettercontract by having their own organization than goingthrough the Teamsters Union. These comments were madeprior to the election and prior to Boomershine's receipt ofthe notice of the outcome of the election. Within a few daysGewecke's wife had typed up proposals which werepresented to Boomershine.9 Later in the same week andThe proposals readLYNN PACIFIC DRIVERS ASSOCIATIONWAGES (LINE DRIVERS)$30000 perweekas ofMay I except for the lasttwo months andthe Ist two months of eachyear, then no less than $250.00 per weekLOCAL EXPENSESCompany will pay all roadexpenses. food andlodging.VACATIONOne week after one year Two weeksafter twoyears, up to 5 years,at full pay (300 00)SICK LEAVECompany will allow each driverten non-cumulativedays off withpay each year 5/1 to 4/30LAYOFFNo driver shall beterminated without just cause,whichrequiresone letter for each offenseor three lettersfor each6 months forterminationTIME OFFEach driver shall have aminimum of 48 consecutivehours offevery two weeksDISPATCHI .Each driver shall know by 5 p in. Fridayevening(sic) for aSunday dispatch with no alterationfrom originalorder,except in the THE LYNN PACIFIC CORPalso prior to the National Labor Relations Board election,Boomershine gave Gewecke his counterproposals. Therecord suggests Respondent's principal counterproposalwas an offer to raise the drivers' wages from $250 to $275 aweek.When the election was being held on May 3, dispatcherOsgood told Union Representative Appelbaum, who wason Respondent's premises on the parking lot, that if thedrivers voted for the Union the Company would get rid ofthe equipment. Osgood also expressed confidence theUnion would lose the election because Boomershine hadmet with the drivers.On the Sunday following the election, in which the votewas four to two against the Union, the drivers held anothermeeting at which Boomershine's counterproposals werediscussed. On the weekend of May 10-11, Gewecke andAlexander met with Boomershme and Osgood. At thismeeting, agreement was reached on the pay raise from $250to $275 per week retroactive to May 1. Boomershmecautioned the drivers that the negotiations were unlawfulunder the NLRB rules and because of this the pay raisewould be deferred until after "final word" from theNational Labor Relations Board. Boomershine was appar-ently awaiting the certification of results of election whichwas issued on May 12.104.The UnlawfulDischargesNotwithstanding Boomershme's promise to avoid layoffsamong the drivers and notwithstanding the fact thatRespondent was at the beginning of its busy season, andnotwithstanding the expression of Boomershme that hewanted to keep his "sophisticated and experienced" drivers,John Freitas was laid off on May 23.At this time Freitas was the lowest of the line drivers onthe seniority list. In relevant part the seniority list at thattime in descending order of seniority was as follows: RonGewecke,FloydAlexander,LonnieHadden,RussellBrown, and John Freitas. This was not a written or postedseniority list but it was operative in determining layoffs byBoomershine, as witnessed in the case of John Freitas onthis occasion, and also generally operative in connectionwith such matters as giving drivers choice of equipment. OnJune 3, a revised seniority list was posted by Boomershineas followsevent of sickness2 -All line equipment will be hooked up and expense checks will beready by departure time3 -All out of state runs shall be a two man operation4 -No truck shall be dispatched out if assigned driver declaresmechanically unfitTICKETSLynn Pacific Corp will send letters to all C H P inspection stationsto relieve drivers of any equipment violationINSURANCELynn Pacific Corp will pay the first $50 00 per employee and eachmember of employees (sic) familyioThe elimination of the drivers who had executed the unionauthorization cards shortly thereafter prevented them from realizing anysignificant benefits from the agreement executed with Boomershme, whichwas but a prelude to their separation from Respondent's employ, and not aprecursor of increased employee benefitsn Freitas was first employed at Lynn Pacific on May 12, 1967, andworked until May 15, 1968 He was laid off by Osgood's predecessor untilSENIORITY LISTLINE DRIVERSRON GEWECKEMarch 4, 1967JOHN FREITASMay 12, 1967ROGER MONROEAugust 2, 1967RUSS BROWNSeptember 8, 1967FLOYD ALEXANDERFebruary 13, 1968SONNY HADDENMay 4, 1968LOCAL DRIVERSDON TRACY593The significant change in the new seniority list insofar asthe issues here are concerned was to put John Freitas andRuss Brown ahead of Floyd Alexander and LonnieHadden, two of the drivers more likely to have beenregarded by Boomershine as the union "instigators."The events leading to the revised seniority list com-menced with the layoff of John Freitas on May 23.Boomershine had received a certification of the results ofthe NLRB election on or about May 12. Within a short timeafter his layoff on May 23, Freitas came to see Boomersh-me. Freitas was incensed that Boomershine should haveinstituted layoffs after he had given the drivers reason tobelieve that voting against the Teamsters would avoid anylayoffs. Freitas also claimed that his seniority status shouldbe immediately below that of Gewecke.1'Boomershine seized on the claim of Freitas that hisseniority should not be affected by the period he did notwork in 1968 in order to manipulate the seniority list. Hetold Freitas that an alteration in the seniority list would givehim a chance to get rid of the union "instigators."Boomershine also requested and received a promise fromFreitas that the conversation would go no further.Boomershine then wrote a letter which Freitas copied andwhich was addressed to Boomershine ostensibly in supportof Freitas' claim that his seniority should be revised.12 Inhis testimony Boomershine also claimed that RussellBrown made his complaint about seniority before Freitasdid.Whether or not this is correct is open to question, butin any event Boomershine put Brown on the line drivers'seniority list ahead of Hadden or Alexander even thoughJuly 22, 1968, when he was rehired and worked until May 23, 1969. He wasreinstated on June 9, 1969, and workeduntilAugust 22, 1969, when he wasterminated allegedly for his union association12The letter whichBoomershmewrote for Freitas is as followsMr LynnBoomershmeLynn Pacific CorporationThis is a complaint against you, and the Lynn Pacific CorporationYou have laid me off because you have stated, I am at thebottom ofthe seniority listIwas fired from my job without good reason and should have not lostmy seniority rights The records show thatIcameto work May 15,1967 1 should have my seniority based on this dateKen Lopez was not justifiedin firing meItwas without just cause,based on his personal grudgeagainst meAs a loyal employee. I demand that you reinstate me on the payroll inmy Proper Position as number 2 DriverSincerely.John Freitas 594DECISIONS OF NATIONALLABOR RELATIONS BOARDBrown had been a local driver at the time Alexander andBrown were in the employ of Respondent as line drivers.13Having rearranged the seniority schedule, Boomershinethen addressed himself to the elimination of the union"instigators" Gewecke, Alexander, and Hadden.The complaint as amended alleges that Hadden wasdischarged on or about June 1 and that Alexander wasconstructively discharged on or about the same date.Gewecke was discharged on or about June 13, and Freitaswas discharged on or about August 22.The last man on the revised seniority list was LonnieHadden. Hadden was the driver who had admitted toBoomershine that he had originally contacted the Union.This in all likelihood would make Hadden eligible to beregarded by Boomershine as one of the "instigators"marked for liquidation.In late May, when Hadden returned from a trip, he sawFreitas and Brown who told him about the changes in theseniority list. Hadden then went in to see Boomershine andtold him he did not think it was right for Freitas to be putahead of him and if Brown had been a line driver, forseniority purposes, Boomershine should pay him retroac-tivelyfor line driver wages. Boomershine apparentlyignored this latter suggestion but stated Freitas had writtenhim a letter and offered to show it to Hadden. Haddenreplied he didn't want to see the letter and it was none of hisbusiness and Boomershine told Hadden, "That's the way itis,you're on the bottom of the list." Later that day, EarlOsgood, Respondent's dispatcher, telephoned Hadden athis home and said, as credibly related by Hadden, "He dusttoldme Lynn Pacific Corporation could not use me anymore. I was at the bottom of the list and somebody had togo and that was me."This layoff, as previously noted, was during Respondent'sbusyseason andat a time when Respondent had trucksunder lease until 1972 with a no-termination provision. Itoccurred within a few weeks since Boomershine had heldout the prospect of avoiding layoffs except presumablypossible in the winter months and on a rotating basis if thedrivers would reject the Union. Hadden was never recalledby Respondent.The next target of Boomershine was Floyd Alexanderwho, along with Gewecke and Hadden, was apparentlyregarded as one of the union "instigators." These threedrivers were the ones Boomershine had quizzed about beingfriends of the union representative and to whom he hadshown Union Representative Appelbaum's business card.They also were apparently the ones whose favor he hadattempted to curry by giving them a gratuity of $125 priorto the NLRB election. On or about June 1, about the sametime Hadden was laid off, Alexander received a telephonecall from Osgood who told him he was reduced to casuallocal driving. Boomershine admitted in his testimony thatlocal driving was the toughest and paid less. Alexander wastold by Osgood that his wages were being cut from $275 to13 In his testimony Boomershine stated that it was the custom of linedrivers to receive line drivers' pay irrespective of whether they were doinglocal driving. Boomershine admitted in the case of Brown it was a differentsituation, that he was receiving local drivers' pay during the period thatBoomershme used to compute his line drivers' seniority This disparity intreatmentisconsistentwith the fact that Brown was dispatcher EarlOsgood's stepson and the only line driver who did not sign a union$200 per week. To make the job even less desirable, Osgoodtold Alexander that he would only be used when neededand that if he was not used he would not be paid. AlexandertoldOsgood that he could not live with that situation.Nevertheless he agreed to take a short line route thefollowingMonday. On that Monday, Alexander went toRespondent's premisesto carry out his assignment and lookfor the truck called the "Black Jimmie." The truck was noton Respondent's premisesapparently as part of the designto insure that the working conditions would be sointolerable that it would be impossible for Alexander to doany work for Respondent. Alexander did not work forRespondent after this event.14Gewecke was the most senior line driver after Haddenand Alexander had been removed from Respondent'spayroll.Inorder to keep Brown while dischargingGewecke, Respondent contrived a reason for his dischargewhich was demonstrably fictitious.On June 13, Boomershine discharged Gewecke allegedlybecause he did not have a California driver's license. Anexamination of the circumstances attending this allegedreason strengthens the finding that as a witness, Boomersh-me was unreliable as well as fortifying the propositionGewecke was fired because of his union activities. Hisdetermination to eliminate union sympathizers and particu-larly the union "instigators" led him to use a thinly veiledpretext in the case of discharging Gewecke.According to Boomershine, when Gewecke was em-ployed prior to his employment with Respondent, he hadincurred some fines for vehicle equipment violations onwhich these prior employers defaulted and the financialburden developed on Gewecke. In early 1969, theoutstanding fines approximated $1000 to $1500. Geweckeexplained the situation to Boomershine when his Californialicense expired in April and he was laid off temporarily. Inorder to have his California license reinstated, it wasrequired of Gewecke that these fines be paid. Geweckediscussed the situation with Mario Gonfiotti. As previouslynoted, judging from correspondence in the record,Gonfiotti occupied a relationship to Boomershine similar tothat of Osgood. Gonfiotti, on Gewecke's behalf, madetelephone calls to the California Highway Patrol orCaliforniaMotor Vehicle Department, and Respondent'sinsurance broker. They all informed Gonfiotti that it wouldbe permissible for a driver to work for Respondent with anout-of-state license. InGewecke's presence,Gonfiottiinformed Boomershine that he had made the calls to theHighway Patrol, theMotor Vehicle Department, andRespondent's insurance broker, and that it would be legalfor Gewecke to go out of State and get a license. ThereuponBoomershine and Osgood arranged for Gewecke to go onthe next trip to Portland, Oregon, where Gewecke's sisterlived.Gewecke rode with Floyd Alexander and on thisoccasion he obtained a temporarylicense.He later returnedtoOregon with Alexander, obtained a permanent license,authorization card14Osgood in his testimonyclaimedthatAlexander's truck was loadedand sitting at the dock all dayHe admittedhe did not call Alexander anddid not call anyone else Osgood's testimony in this regardis rejected asinherently incredible andisalso rejected based on his witness chairdemeanor THE LYNN PACIFIC CORP.and showed this to Boomershine and Osgood.From thistime until his discharge Gewecke continued to drive withthe Oregon license.Thisperiod wasfrom Apriluntil June13, when he was discharged.On that date after Gewecke returned from an out-of-statetrip,Boomershine called him into his office and explainedhe could not keep him on because he didn'thave a validCalifornia license.Boomershine also showed Gewecke apurported letter from his insurancebroker.The documentcontainedGewecke'sname but had no letterhead andrecited that the insurance would be terminated because of anon-California license.That thisletterwas fictitious isdemonstrated by Boomershine's reluctant concession oncross-examination as follows:Q.DidMr Vaughn [Boomershine'sinsurancebroker] tellyou thatyou could not be insured if one ofyour driverswas operating with an out of state license?A That's not Mr.Vaughn's position.15The failure of Respondent to produce the documentmentionedby Gewecke,and the failure of Boomershme'sinsurance broker to corroborate the contention of Boom-ershine that he wasadvised byhis insurance broker toterminateGewecke,buttresses the finding that thedocument to which Gewecke referred was fictitious.Gewecke toldBoomershine it would take approximately$1000 topay off theoutstanding tickets in order to get hisCalifornia license reinstated.Boomershine told Geweckethat he would like to help him but he did not have thatmuch moneyIn connectionwithGewecke'sdischarge,Respondentrelies on a memorandum of March 21,in which Boomersh-me states that it isthe policyof Respondent to operatetotallywithin the law.is It isnoteworthythat it was afterthismemorandum that Mario Gonfiotti had assuredBoomershine it was legal for Gewecke to drive with an out-of-state license,and that Geweckedid so from April toJune.In this connection it is also noted that it was15The more complete statement of Boomershine on this subject is asfollowsQ Did you have any notification of any kind that it wasimproper for Mr Gewecke to drive on an Oregon license''A In going over the fact that I had a man on my payroll that wasnot legally licensed, and after I had spent time in this Federal Buildingon Federal and criminal charges involving truck drivers and lostwithin the lastyear,Iwas discussing my insurance problems with myinsurance program man and he mentioned that I did have a mandriving that was not legally licensed and he merely supported and gaveme the courage or the guts to do something that I hadn't doneQWho were you talking to, Mr Boomershme" Who was theinsurance man you were talking to"A Jim Vaughn of Vaughn and BlakeQ Did you speak to him by telephone"A I don't recall, possibly by phoneQ And what did Mr Vaughn tell you"AMr Vaughn said that-he informed me that he was notrunning my business but that it was my duty, my obligation as themanager of the firm to take precautions and make sure that we wereoperating within the lawrrQAnd again,Mr Vaughn told you that it was yourresponsibility to act within the limits of the law, is that correct"AThat's substantially correctQWell,where do we vary it" Perhaps you could more fullyexplain what Mr Vaughn told youAMr Vaughn's obligation is to insure us, he also has theobligation as a friend to try to keep me insured and if he, as he did, heindicated tome that I should work within the law, protect my595Boomershine himself in April who had to be reassuredabout the legality of Gewecke's driving with an out-of-statelicense because he had laid Gewecke off temporarily untilthe legality of using an out-of-state license could beestablished, and thus until such license was obtained. SinceBoomershine reinstatedGewecke with an out-of-statelicense after his memorandum of March 21, no credibilityattaches to Boomershine's claim that the discharge ofGewecke in June was in accordance with the policy of thatmemorandum. On the contrary, Boomershine's action inreinstatingGewecke shortly after he issued his memoran-dum of March 21 demonstrates his recognition thatGewecke's Oregon driving license was consistent with hispolicy of operating within the law. Moreover, one of thesources reassuring Boomershine that the operation with anout-of-state license was legal was his own insurance brokerwho Boomershine claimed caused him to question thelegality of Gewecke's using an out-of-state license.17The circumstances attending the discharge of JohnFreitas on August 22 are more complex than in the cases ofthe discharges of Hadden, Alexander, and Gewecke. Inconnection with the latter three, Boomershine's antiunionmotivationwas clearly evident as a factor in theirtermination. Respondent did not produce any reason forthe discharge of Hadden nor for the constructive dischargeof Alexander, and the alleged reason for the discharge ofGewecke was clearly pretextual.After Freitas was laid off on May 23, approximately 10days after the NLRB election, he was told by Boomershinethat manipulation of the seniority list, including a favorableplacement of Freitas, would enable Boomershine to get ridof the union "instigators." The agreement between Freitasand Boomershine on this occasion to keep the conversationconfidential suggests that at this date at least Boomershineand Freitas were to some extent acting in concert.18Respondent contends Freitas was discharged on August22 because of a fine he got for an overload on his truck ininsuranceQ Did Mr Vaughn tell you that you could not be insured if oneof your drivers was operating with an out of state license?A That's not Mr Vaughn's position16The memorandum readMarch 21, 1969TO ALL THE DRIVERSWe want it definitely understood that the Lynn Pacific Corporationwill not tolerate any drivers breaking any state or federal laws while inthe course of making deliveries in company trucks It is the company'sintent to operate totally within the law as to driving practices,times,hours, speed, etcNothing will be asked to be performed which cannot be performedwithin the applicable lawsIt is the drivers responsibility to budget his time and begin eachdriving period at the right time-early enough to do the job legally.If the driver is asked to perform a job which will break the law, hemust make a point of this as soon as possible No one will give orderswhich will knowingly break the lawTHE LYNN PACIFIC CORPORATIONLynn BoomerhinePresidentccEarl and MarioBoomershine's claimed concern for operating within the law was notevidenced when he was negotiating with his employees while a question ofrepresentation was pending and when he cautioned them that it was illegalfor him to be dealing with them and for this reason he could not institute apay raise until the results of the NLRB election were announcedisThat Boomershme was capable of using Freitas for his short termadvantage with the ultimate aim of disposing of him later is consistent with(Continued) 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDOregon, and also because he took his wife with him on atrip.Freitas testified that in the week before his discharge hewas senttoOregon to pick up 36 rolls of paper. Theequipment that Freitas was originally going to use brokedown and he was required to take a two axle rather than athree axlevehicle,which could only accommodate asmaller load.When Freitas arrived in Oregon he advisedOsgood by telephone that he could not legally load the 30rolls of paper that were available instead of the 36. OsgoodtoldFreitashe needed the rolls and to bring themanyway.19 On his return to California, Freitas received acitation in Oregon for an overload of 5600 pounds on thefront axle anda fineof $392.Itwas an established practice with Respondent that if adriver was told by the dispatcher to bring a load that wasoverweight, the Respondent would pay the fine. This wasconceded by Boomershinein histestimony. Further, theplausibility of this is suggested by the willingness ofRespondent to operate an illegally-loaded vehicle on thehighway. For example, immediately preceding the trip toOregon, Osgood conceded that he had instructed Freitas todrive an illegalload in California. Further, the cost ofsendinga driver and a rig to make the approximately 1500mile roundtrip to Oregon would be undoubtedly less thanthe $392 represented by the fine.Osgood claimed that the truck could have been loadedlegally, and Freitas claimed it could not. It doesnot seempossible on this record to reach absolute certainty, nor is itnecessary to resolve this question. One item of testimonythatsuggeststhat it could not have been loaded legally isthat Freitas credibly testified without contradiction thatwhen he returned and told Osgood he had received a fine,Osgood asked why he didn't try the fifth wheel and Freitastold him that it would not have done any good, and Osgooddid not respond.The version of Freitas' that Osgood told him to bring thetruck even though loaded illegally, appears more credible.Since the Respondent was on notice that the load wasillegal,itwasits obligation to pay the fine under its uniformpractice and in accordance with the testimony of Boom-ershine.After Freitas returned from the Oregon trip he left theticket for the $392 with Osgood and was dispatched on atrip to Los Angeles. On his return he requested his wife topick up his check and she was advised by Osgood thatFreitashad been fired. Freitas immediately went toRespondent's premises and Osgood told him he had beenfired because of the illegal load. When Freitas confrontedBoomershinewith this, Freitas told Boomershine thatOsgood had given instructions to bring the illegal load andthat itwas a practice for Respondent to pay the fine in thesecircumstances. Boomershine told Freitas that he shouldhave called him when he first knew the load would not belegal. This undenied credited statement of Freitas indicatesthat Boomershme by implication accepted the propositionBoomershine'sprobing with Hadden as to whether the drivers might bedisabused of their inclination towards unionization if Boomershme got ridof his dispatcher,Osgood19Osgoodtestifiedhe drew a diagram for Freitas before he left forOregon toshow him how to load the truck legally This seems highlydoubtful sincethe rolls varyinweightfrom 700 to 1200 pounds. andthat Freitas had been instructed by Osgood to bring in anillegal load. It further indicates that the fact that Freitasbrought his wife with him on the trip was not a reason forhis discharge since nothing was said by Boomershine at thistime about Freitas' wife. Freitas responded to Boomershmethat he did not telephone Boomershine because in the pasttheseproblems had been handled by the dispatcher.Boomershme then informed Freitas if he wanted to workfor Respondent he would have to pay the fine and Frettasrefused. Boomershine refused to give Freitas his paycheckuntil he paid the fine.20To support his claim made at the hearing for the first timethat the fact that Frettas took his wife with him on the tripwas a secondary reason for his discharge, Boomershinereferred to a memorandum which he had issued onFebruary 23, 1969, which read as follows:THE LYNN PACIFIC CORPORATION333Western Ave., UnionCity,Calif.94587. Phone(415) 471-5411February 23, 1969ATTENTION: Marto & EarlYou are to advise anyone other than yourselves & thetruckers andanyone I refer to youthat company policydictated by our insurance company prohibits in allcases the driving for personal use, any of our cars, ortrucks. NO EXCEPTIONS.Insurance company says must have Class I License andbe checked out on our driver education and trainingprogram.NO EXCEPTIONS - Turn everyone down.Lynn BoomershineThis interpretation does not appear to necessarily excludetaking a passenger if the driver is performing companybusiness.In addition to the above memorandum as a purportedbasis to establish a rule against drivers taking their wiveswith them on trips, Boomershine gave some other testimonyon this question. He had testified that he functioned aspresident, sales manager, office manager, plant manager,majority stockholder, and maker of managerial decisions.In response to a question as to whether he had instructedthedriversnot to take their wives with them, hedemonstrated his capacity for overstatement. "I spend halfmy time going over simple rules and regulations, includingnot taking wives on equipment. I went over that with everydriver over and over again." Contrary to Boomershtne, thetestimony of Freitas, that Boomershme did not personallytell him not to take his wife on trips is credited.In all likelihood Boomershine was highly displeased whenhe learned of the $392 fine imposed on the illegal load beingdriven by Freitas. His displeasure at incurring this liabilityOsgood testified that he told Frettas to pick up 35,000 to 36,000 poundsand not a number of rolls Further, Freitas credibly denied that Osgooddrew him a diagram as to how the two axle truck should be loaded20The record does not indicate whether or not Freitas ever received hispaycheck THE LYNN PACIFIC CORP.would have been more logically directed towards Osgoodexcept, that consistent with the discharge of the other unionsupporters, Boomershine directed his anger at Freitas andused the incident as an occasion to rid himself of the lastunion supporter among his drivers and the last one whoknew about the promises on which he had reneged that hehad made to the drivers. These promises, along with thethreats, had been made prior to the NLRB election andwere successfully aimed at causing the drivers to reject theUnion 21In summary, it is found that the probabilities predomi-nate in favor of a finding that the association of Freitaswith the Union played a part in the motivation ofBoomershine's decision to discharge him. As previouslyindicated, itwas Osgood rather than Freitas who wasresponsible for the overload fine and it is uncontrovertedthat Boomershine did not mention as a reason for Freitas'discharge, that his wife went with him on a trip when he wasfired, but brought it up for the first time at the hearing.Further, Osgood stated that Respondent was lenient in thematter of the drivers' taking their wives with them at thetime of Freitas' discharge, thus negating Boomershine'sclaimed interpretation of his memorandum of March 21and his testimony that he had personally instructed thedrivers over and over again against taking their wives withthem. Boomershine had demonstrated his willingness onone occasion to discharge Freitas because of his unionassociation. He did this within a few days after the NLRBelection and during the peak season of Respondent'sbusiness.Hadden had told Boomershine all the drivers(including Freitas) had signed authorization cards, andBoomershine had evidenced deep antipathy to the Unionby the threats and promises he made prior to the NLRBelection. Discharging Freitas because of his union associa-tion and on the pretext that the fine was the cause isconsistent with the pretextual nature of the prior termina-tion of Gewecke. Further, Freitas was the last driver inRespondent's employ who had signed a union authoriza-tion card and who had personal knowledge of Boomersh-ine's promises to improve conditions if the drivers avoidedthe Union.5.The Question of Whether a Charge wasTimelyFiled in Connection with the Discharge ofHadden and Alexander and the Alleged Violationof Section 8(a)(2)Section 10(b) of the Act provides in relevant part that:... no complaint shall issue based upon any unfairlabor practice occurring more than six months prior tothe filing of the charge with the Board and the service ofa copy thereof upon the person against whom suchcharge is made.. . .In this matter the initial charge was filed on October 13,1969. It cited that Respondent had violated Section 8(a)(1),21During the course of his testimony, Freitas displayed that he wascapable of becoming angry with little provocation It is probable thatBoomershme correctly guaged Freitas' reaction to his insistence thatFreitas pay the $392 fine as a condition of employment Since this had notbeen the practice in the past, it was the understandablereactionof FreitastorefusethisconditionFreitashad already been discharged by597(3)and (5) of the Act. The charge also contains thefollowing recital:Within the past SIX MONTHS the employer has failedand refused, upon the charging party's request, torecognize it as the representative of its employees at thetime when the majority of the employees had designat-ed the Union as its representative. Following therequest for recognition and during the course of therepresentationelectioncampaign, inCaseNo.20-RC-8713 the employer threatened reprisals, prom-ised benefits, and made modifications in the senioritylistof the employees, all for the purpose and with theeffect of persuading the employees to vote against theUnion.On December 8, 1969, a first amended charge was filedwhich eliminated a citation of Section 8(a)(5) and added acitation of Section 8(a)(2) and continued the citation ofviolations of Section 8(a)(1) and (3) of the Act.The first amended charge contains the followingamplified recitals:During the course of a representation election cam-paign in Case No. 20-RC-8713 the above employerthreatened reprisals, promised benefits andmademodifications in the seniority list of the employees, allfor the purpose and with the effect of persuading theemployees to vote against the Union.Within the past 6 months the above employer hasinterfered with the formation and administration of andhas dominated an employee committee or associationfunctioning as a labor organization.On or about the dates stated below the above employerdischarged the following employees because of theirsupport for an affiliation with the charging party.LONNIE HADDEN5/29/69RON GEWECKE6/11/69JOHN FREITAS10/1/69On or about June 1, 1969, the above employerconstructivelydischargedFLOYD ALEXANDERbecause of his affiliation with and support for thecharging party.Respondent contends that because of the phrase "all forthepurpose and with the effect of persuading theemployees to vote against the Union," the discharge ofHadden and Alexander on or about June 1, 1969, is barredbecause their discharge occurred more than 6 months priorto the filing of the amended charge on December 8, 1969.Inasmuch as the initial charge filed on October 13, 1969,alleges Respondent violated Section 8(a)(3) of the Act, andalsoallegesRespondentmademodifications in theseniority list of its employees, and inasmuch as Hadden andAlexander were fired by the modality of Respondentmodifying its senioritylist, it is clearthe initial charge wasadequate on which to base a complaint including theunlawful discharge of Hadden and Alexander.Respondent and the condition set out byBoomershine at this time was inall likelihoodmadewith the convictionthat Freftas would not accept it anditwas also probable if Freitas had accepted,another pretextwould havebeen produced to insure that no driver whohad been aware ofBoomershine'sconductand promises in connection with the union electionwould remainon Respondent'spayroll 598DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's argument makes the gratuitous assumptionthat the phrase above quoted is one of limitation.The function of a charge is to initiate Board action and isnot intended to serve a "notice purpose" as does thecomplaint in the case here.N.L.R.B v. Fant Milling,360U.S. 301. The amended charge here clearly related to anddefined more precisely the violations of Section 8(a)(3). AstheGeneral Counsel correctly points out in his brief, a10(b) question is not involved here with respect to thealleged violations of Section 8(a)(3), but rather the questionof whether the amended charge relates back and moreclearly defines the alleged violations of Section 8(a)(3) citedin the original charge. The answer here is clearly in theaffirmative and there was a timely charge filed with respectto the discharge of Hadden and Alexander.22Another compelling reason for not regarding the quotedphrase as a limitation on the citation of Section 8(a)(3) inthe initial charge is that it results in an absurdity. Theelection was held on May 3 As the Respondent was wellaware,the modification of the seniority list occurred afterthe election. It was posted by Respondent on June 3. Anassertionthat Respondent was under the impression fromthe charge that the modification of the seniority list wasonly alleged to affect the NLRB election is, to say the least,unrealistic.Further, the initial charge has the standardrecital "By the above and other acts the above-namedemployer has interfered with, restrained and coercedemployees in the exercise of their rights guaranteed inSection 7 of the Act." This recital in the initial charge wasmoreclearly defined and amplified in the amended charge,by specifying the employees fired for antiunion reasons.With respect to the inclusion of an alleged violation ofSection8(a)(2) for the first time in the amended chargemore than 6 months after the events occurred, similarconsiderations apply. In the first charge it is allegedRespondent "promised benefits and threatened reprisals."These were made on the condition and in connection withRespondent's urging the employees to form their ownassociation.Hence, inclusion of a recital of the factsconstituting a violation of Section 8(a)(2) in the firstamended charge clearly relates back and more preciselydescribes the conduct of Respondent's alleged violations inthe initial charge.InExeber, Inc. v. N L.R.B.,390 F.2d 127 (C.A. 9), thecourt set out guidelines not only for adding additionalalleged discriminatees, but also for inclusion of violationsnot named in the charge at page 129:The holding of these decisions may be summarizedthus: (1) A complaint, as distinguished from a charge,22 InN L.R B v Gaynor News Company, Inc,197 F 2d 719 (C A 2)(affd 347 U S. 17) at page 721This section has been uniformly interpreted to authorize inclusionwithin the complaint of amended charges-filed after the six months'limitationperiod-which "relate back" or "define more precisely" thecharges enumerated within the original and timely charge The"relating back" doctrine for this purpose has been liberally construedto give the Board wide leeway for prosecuting offenses unearthed byits investigatorymachinery, set in motion by the original chargeN L R B, v Kobritz,ICir, 193 F 2d 8, 14-16,Cusano v N L R B, 3Circ, 190 F 2d 898, 903-904,N L R B v Kingston Cake Co,3 Cir,191 F 2d 563, 567, KansasMill Co v N L R B,10 Cir, 185 F 2d 413,415Thus a general allegation in the original complaint that theemployer had interfered with employees in the exercise of their § 7, 29need not be filed and served within the six months, andmay therefore be amended after the six months. (2) If acharge was filed and served within six months after theviolations alleged in the charge, the complaint (oramended complaint), although filed after the sixmonths, may allege violations not alleged in the chargeif (a) they are closely related to the violations named inthe charge, and (b) occurred within six months beforethe filing of the charge.6.Discussion and Concluding FindingsAs reflected by the above, in the spring of 1969, whenBoomershine learned of union activity he took immediateand forceful illegal steps to discourage union organizationamong his drivers, He made several threats to close downhis business and sell his trucks. He told the drivers hecouldn't afford to pay union wages. He interrogated hisdrivers as to their connection with the Union and how theemployeesmight vote. He attempted to influence theelection by giving employees money gratuities, holding aspecial breakfast meeting, and holding out the prospect ofincreased benefits if the employees voted against theUnion. He negotiated with the employees' association whenthe NLRB election was scheduled and indicated he wasaware he was breaking the law in this respect.After the NLRB election, Boomershine, within 2 weeks,commenced to eliminate the four drivers who he knewexecuted union authorization cards, and had supported theUnion. Although it was the busy season for Respondent'strucking business, no reason was given for the layoff ofHadden and the demotion of Alexander. In the case ofGewecke and Freitas, pretextual reasons were used for theirdischarge.Boomershine's assertions that he needed his experiencedand sophisticated drivers and wanted to keep them, and hisstatement that Respondent was operating with leasedtrucks until 1972 without termination provisions, and thefact that Hadden and Alexander were terminated in thebusy season for no stated reason are additional significantfactors supporting the finding that Hadden was "laid off"and Alexander was constructively discharged and Geweckeand Freitas were fired because of their union associationand activities.Finally the testimonial manner of Gewecke, Hadden,Alexander and Freitas, in contrast with that of Boomersh-me and Osgood, reflected integrity and consistency in allmatters of substance and their testimony is credited insupport of the material findings made herein, includingtheir termination because of union activities.U S C A § 157, rights by restraining and coercing them,discriminating in regard tohire and tenureand refusing to bargain ingood faith, was subsequently-more than six months after the date ofthe alleged violation-amended to allege discharges of particularemployees for legitimate union and strike activitiesKansas Milling CovNLRB,10Cir, 185 F 2d 413, 416Similarly inN L R B v Pearson, Inc,243 F 2d 456 (C A 5) at page 458.[2[ It is familiar procedurallaw in casesof this kind that thecomplaint is the first technical "pleading," and that the charge simplysets in motionthe investigationto determine whether or not thecomplaint shall issue Technical precision is not, therefore, required inthe charge,and it is sufficientif it informs the alleged violator of thegeneral nature of the violationcharged againsthim and enables him topreserve the evidencerelating to the matter THE LYNN PACIFICCORP599IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:V.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of the Act2.LineDrivers Local Union No. 468, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization within themeaning of the Act.3By the discharge of Ron Gewecke, Lonnie Hadden,and John Freitas, and by the constructive discharge ofFloydAlexander,because of their union activities,Respondent has discriminated against them to discouragemembership in the Union and has thereby engaged inunfair labor practices within the meaning of Section 8(a)(3)of the Act.4.By the encouragement of the employees to form theLynn Pacific Drivers Association for collective bargainingwith Respondent, by participating in negotiating sessionswith them, and by executing an agreement with them,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(2) and (1) of the Act.5By the following acts, Respondent has interferedwith, restrained, and coerced employees and has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act by:(a)Threatening employees with layoff or discharge ifthey selected the Union as their bargaining representative(b) Threatening employees that Respondent would closeitsplant, sell its trucks, and contract out the employees'work if they designated the Union as their collective-bargaining representative.(c) Interrogating employees with respect to their unionactivities and the union activities of other employees.(d) Promising employees improved working conditions ifthey refrained from designating the Union as theircollective-bargaining representative.(e)Granting wage increases because employees refrainedfrom giving assistance or support to the Union.6.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actionnecessary to effectuate the purposes of the Act.Itwill be recommended that Respondent offer to RonGewecke, Floyd Alexander, Lonnie Hadden, and JohnFreitas immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of pay they may have suffered by reasonof the discrimination against them, by paying to each a sumofmoney equal to that which he normally would haveearned as wages from the date of the discrimination to thedate of reinstatementless net earningsduring such periodin accordance with the Board's formula set forth in F. W.Woolworth Company,90 NLRB 289, together with interestas inIsis Plumbing & Heating Co.,138 NLRB 716.Itwillbe further recommended that Respondent beordered to cease and desist from the types of activitiesfound herein. and any other violation of the Act togetherwith the affirmative actions specified in the recommendedOrder.Respondent's conduct in interfering with the rights of itsemployees was extensive, flagrant, and deliberate andmanifested a disregard for any of the rights of employeesguaranteed by the Act.Becauseof the likelihood Respon-dent would commit further unfair labor practices in view ofthe disposition so evidenced on this record, a broad cease-and-desist order will be recommended.On the basis of the foregoing findings of fact and theconclusions of law and the entire record herein, it isrecommended that pursuant to Section 10(c) of the Act, theBoard issue the following:ORDERRespondentLynn Pacific Corporation, its officers,agents, successorsand assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Line Drivers LocalUnion No. 468,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or anyother labor organization of its employees by discharging,demoting, or reducing the pay of employees or revising anyseniority lists of employees because of their unionactivities,or in any other manner discriminating against employees inregard to hire or tenure of employment or anyterms orconditions of employment.(b)Making any threats to employees with respect tocurtailing Respondent'sbusinessand loss of employmentby employees if the employees gave support to theTeamsters Union or any other labor organization.(c) Promising employees any benefits conditioned on theemployees' withholding support from the Teamsters Unionor any other labor organization.(d) Interrogating employees about their union activitiesor the union activities of other employees.(e) In any manner recognizing or dealing with the LynnPacific Drivers Association.(f) In any othermanner,interferingwith, restraining orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2Take the following affirmative action:(a)Offer to Ron Gewecke, Floyd Alexander, LonnieHadden, and John Freitasimmediateand full reinstate-ment to their former or substantially equivalent positions,and make them whole for any loss of pay they may havesuffered by reason of the discrimination against them, in 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe manner set forth in the section of this Decision entitled"The Remedy."(b)Withdraw recognition from the Lynn Pacific DriversAssociation by posting the notice set forth in paragraph (d).(c)Preserve and make available to the Board or itsagents,upon request, for examination and copying, allpayroll records and social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post in conspicuous placesat itsoffices in Union City,California, including all places where notices to employeesare customarily posted, copies of the notice attached heretoas Appendix.23 Copies of said notice on forms provided bythe Regional Director for Region 20 of the National LaborRelations Board, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of receipt of a copy ofthisDecision what steps Respondent has taken to complyherewith.2423In the event no exceptions are filed asprovided bySection 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a United States Courtof Appeals,the words in the notice reading "POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD" shall be changed toread "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD"24 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 20, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith "